 In the Matterof PHELPS-DODGE CORPORATIONandBISBEEMINERSUNION, #22792, AND AMERICAN FEDERATION OF LABORIn the Matter Of ' PHELPS-DODGE CORPORATIONandINTERNATIONALBROTHERHOOD OF BLACKSMITHS, DROP FORGERS & HELPERS #617,AND AMERICAN FEDERATION OF LABORIn the Matter Of PHELPS-DODGE CORPORATIONandINTERNATIONALBROTHERHOOD OF BOILER MAKERS, IRON SHIP BUILDERS & HELPERS#639,AND AMERICAN FEDERATION OF LABORIn the Matter of PHELPS-DODGE CORPORATIONandUNITED BROTHER-HOOD OF CARPENTERS &- JOINERS OF AMERICA, #2302, AND AMERICANFEDERATION OF LABORIn the Matter Of PHELPS-DODGE CORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,#B487, AND AMERICANFEDERATION OF LABORIII the Matter Of PHELPS-DODGE, CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, #1121, LOWELL LODGE, AND AMERICANFEDERATION OF LABORIn the Matter Of PHELPS-DODGE CORPORATIONandUNITED ASSOCIATIONOF JOURNEYMEN PLUMBERS & STEAM FITTERS OF UNITED STATES &CANADA, #616, AND AMERICAN FEDERATION OF LABORIn the MatterOfPHELPS-DODGE CORPORATIONandINTERNATIONALUNION OF OPERATING ENGINEERS,#420,AND AMERICAN FEDERATIONOF LABORIn the Matter Of PHELPS-DODGE CORPORATIONandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN dL'HELPERS OF AMERICA, #310 AND AMERICAN FEDERATION OF LABORIn the Matter Of PHELPS-DODGE CORPORATION, COPPER QUEEN BRANCHandINTERNATIONAL UNION OF MINE, MILL & SMELTER WORKERSCases Nos. R-3643 to R-3651 Inclusive, Respectively and R-3681.-Decided May 20, 1942Jurisdiction:copper mining industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioners recognition until certified by the Board ; electionsnecessary.41 N. L R B., No. 30140 PHELPS-DODGECORPORATION141Units.Appropriate for 'Collective Bargaining:separate units proposed by craftunions and a semi-industrial union affiliated with the same parent may properlyconstituteseparate bargaining units or be merged in a single industrial unitcontended for byan industrialunion ; determination of, dependent upon theresults of separateelections.Mr. Willard Y. Morris,for the Board.Mr. Derzson Ketchel,of Phoenix, Ariz., for the Company.Mr. Paul M. Peterson,of Bisbee, Ariz., for the AFL Unions.Mr. Cotton Murray,of Phoenix, Ariz., for the Boilermakers.Mr. John Murray,of Santa Monica, Calif., for the Carpenters.Mr. Alfred 8haclcel f ord,of Tucson, Ariz., for the I. B. E. W.Mr. C. L. Bentley,of San Diego, Calif., for the I. A. M.Mrs. Margaret Bennett Porter,of Denver, Colo.,Mr. Orville Larson,of Douglas, Ariz.,Mr. M. M. Simpson,of Bisbee, Ariz., andMr. JohnLacknerandMr. Harry Hafner,ofWarren, Ariz., for the SmelterWorkers.Mr. Frederic B. Parkes, II,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by the labor organizations set forth inSection II, below, each alleging that a question affecting commercehad arisen concerning the representation- of employees' of Phelps-Dodge Corporation, Bisbee, Arizona, herein- called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Webster Powell, Trial Examiner.Said hearing was held. at Bisbee, Arizona, on March 16- and 17, 1942.The Board, the Company, and the labor organizations appeared,, par-ticipated,,and were afforded full opportunity to be heard,, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.At the outset of the hearing, International Union ofMine, Mill & Smelter Workers, herein called the Smelter Workers,objected to a present investigation and determination of representa-tives and moved to postpone the proceedings.The Trial Examinerdenied the motion to postpone but reserved ruling for the Boardon the objections.The objections are hereby overruled.At theclose of the hearing the Smelter Workers moved that the Board giveno consideration to. the authorization evidence submitted by BisbeeMiners Union, #22792, American Federation of Labor, herein called 142DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Bisbee Miners.'The Trial Examiner reserved' ruling on the`motion for the Board. The motion is hereby denied. The TrialExaminer's rulings made at the hearing are free from'prejudicialerror and are hereby affirmed.On April 21, 1942, the Smelter Work-ers filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPhelps-Dodge Corporation, a New York corporation, is engagedin the mining, refining, and fabricating of copper. It wholly ownsnumerous subsidiarymining, copper-refining, copper-fabricating,public utility, mercantile, railroad, and other, companies in Mexico,New York, New Jersey, Indiana, California, ew Mexico, Texas, andArizona.The instant proceeding is concerned solely with the opera-tions of the Company's Copper Queen Branch, Mines Division, atBisbee,Arizona, where the Company is engaged in the mining ofcopper and other metal-bearing ores.During the year 1941, theCompany produced approximately 1,051,150 dry tons of ore at itsCopper Queen Branch.All such ore was shipped to the smelterof the Company at Douglas, Arizona, and after treatment there wasshipped to points outside the State of Arizona.The Company em-ploys approximately 1,657 employees at Its Copper Queeu Branch,Mines Division.The Company admits that its operations affect commerce withinthe meaning of the Act.H. THE ORGANIZATIONS INVOLVEDBisbeeMinersUnion,#22792; International Brotherhood ofBlacksmiths, Drop Forgers & Helpers #617, herein called the Black-smiths; International Brotherhood of Boiler Makers, Iron ShipBuilders & Helpers #639, herein called the Boilermakers; UnitedBrotherhood of Carpenters & Joiners of America, #2302, hereincalled the Carpenters; International Brotherhood of Electrical Work-ers,#B487, herein called the I. B. E. W.; International AssociationIThe Smelter workers asserts that the real Bisbee Miners Union has been in existencesince the days of the western Federation of Miners and that such union is now affiliatedwith the C I 0 and that the A. F. of L in appropriating that name misled theemployees into signing its petitions.We find this contention to be without merit.Although the Western Federation of Miners and the present local of the Smelter workers,may have been colloquially termed "Bisbee Miners Union,"itdoes not appear that theywere so designated in their formal charters PHELPS-DODGE CORPORATION143ofMachinists,#1121, Lowell Lodge, herein called the I. A. M.;United Association of Journeymen Plumbers & Steam Fitters ofUnited States & Canada, #616, herein called the Plumbers; Inter-nationalUnion of Operating Engineers, #420, herein called theOperating Engineers; and International Brotherhood of Teamsters,Chauffeurs,Warehousem6n & Helpers of America, #310, hereincalled the Teamsters, are labor organizations affiliated with the Amer-ican Federation of Labor, admitting to membership employees ofthe Company and are sometimes collectively called herein the AFLUnions.International Union of Mine, Mill & Smelter Workers, herein calledthe Smelter Workers, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe AFL Unions commenced their organizational activities atthe Company's Copper Queen Branch, Mines Division, early inJune 1941 and requested recognition as the statutory representativesof the employees within the units which each claims to be appropriate.On July 27, 1941, the authorization evidence submitted by 'tlie AFLUnions was checked against the Company's pay roll and it wasdetermined- that the AFL Unions apparently represented a majorityof the Company's employees.Thereafter a metal trades council,representing the AFL_Unions, commenced negotiations for a contractwith the Company.When the Smelter Workers filed with the Re-gional Director charges of unfair labor practices against the Com-pany, the Company discontinued its negotiations with the AFLUnions and refused to recognize them until they were certified bythe Board.2The Smelter Workers is the successor of the Western Federation-ofMiners, which was established at Bisbee about 1906.From 1912to 1933 the Smelter Workers engaged in several organizational cam-paigns among the Company's employees. In June 1941, the SmelterWorkers commenced its latest organizational campaign.Statements of the Regional Director and of the Board's attorneyintroduced into evidence at the hearing indicate that the AFL2The Regional Director refused to issue a complaint based on those charges and theSmelterworkers appealed to the Board,which has affirmed the disposition made bythe RegionalDirector. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions and Smelter Workers each represents a substantial numberof employees in the units urged by them to be appropriate.'-We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSA. Contentions of the partiesEach of the AFL Unions, with the exception of the BisbeeMiners,has petitioned for a bargaining unit composed of the skilled employeesof the Company who are hourly paid and engaged in an occupationbringing them within the jurisdiction of the -respective petitioners.In the main, none of these organizations seeks to represent unskilledor common laborers.The Bisbee Miners seeks a unit composed of allremaining hourly paid employees not included in the units soughtby the other AFL Unions.On the other hand, the. Smelter Workersdenies the appropriateness of the units proposed by the AFL Unionsand insists that only an industrial unit is appropriate, comprisingallhourly, rated production and maintenance employees, With thetsThe following tabulation sets forth the Regional Director'sstatement in regard tothe authorization evidence submitted to him by the petitioners:UnionEvidenceApparentlygenuineDated 'Numberon payNumberin unitsignaturesroll291 Juno '41_____Bisbee miners---------Authorization lists---652286 July'4120 Aug '41_____55 undated-----496}1223Blacksmiths-----------Authorization lists---241June'41_____23 undated-- __2420Boilermakers----------Authorization lists---3326 June '41_____1,7 July '41_____3137Carpenters------------Authorization lists---115 June '41_____2Aug '41_____4 undated.----6}8IB. E. W------------Authorization lists----144 June '41_____3 July '41__1339IA. M---------------Authorization lists ----227 undated__22 July '41_____1823Plumbers______________Authorization lists _ _ _ _77 June '41_____718Operating engineers---Authorization lists _ _ _ _81r4betweenJune 27 andJuly 3______7 undated..72}74Teamsters------------Authorization lists---108 July '41undated..'1014Smelter workersApplicationcards35389 Tune41Ill lnly '41 ____76 Aug '41_ ---'2661393_______-7 Sept41----40 Oct '41_____10Nov 41_____At the hearing the Smelter Workers submitted 32 additional application cards, of which10 were dated in November 1941, 5 in December 1941, 7 in January 1942, 8 in February1942, and 2' in March 1942The Board's attorney stated that all signatures appeared tobe oiigmal and genuine and that 23 are names of persons on the Company s rely roll ofOctob 1 29, 1941He further stated that of the remaining 9 signatures, 8 ale names ofpersons on the Company's pa} roll of March 12, 1942, wwhuh was mtsoduced into evidence PHELPS-DODGE CORPORATION145exception of supervisory and clerical employees,watchmen, anddiamond-drillemployees.The Company also contends that anindustrial unit is appropriate,The miningoperations of the Company at Bisbee cover an areaapproximately 13/4 miles wide and 2 miles long, centered about itsunderground mines.There are four mine-operating shafts, naively,Junction,Sacramento,Coal, and Campbell, all of whichconnectunderground.The Junction shaft is the principal operation at thepresent time.The,various shops comprising the mechanical depart-ment are located in the Junction shaft-yard.Most of the electricalenergy requiredby the Companyis purchased from a powercompanyat Douglas,Arizona.In the Junctionyard the Companyoperates, aturbine power plant which furnishes all compressed air and some ofthe electricity used by the. Company. In addition,the Company hasa diesel power plant which is strictlya stand-byplant operating, onlyfrom 1 to 6 days each monthin emergencies.It appears that onlyone employee,the chiefengineer, who is paid on a salary basis andtherefore excluded from the units proposedby thelabor organiza-tions,is, employed continuously at the diesel plant.When the, plantis. in operation employees are drawn from the,mechanical shops, the'power plant,mines, ,and. other departments to runthe plant.The Blacksmiths seeks to represent the employees of the blacksmithand steel-sharpening shops.All forging which requires metal to beheated and to be changed in shape by hammers is done in the black-smith-shop.The employees of the steel-sharpening shop sharpendetachable bits, tools,and steel. -The employees of the two, shopsare not interchangeable but, their work is,similar and all are skilledworkers.The unit proposed by the Boilermakers embraces the employees ofthe rope shop and of theboiler andwelding shop and the five tinworkers of the machineshop.4The rope-shop employees maintainsteel.lioisting cables, performing all lubrication and repair work-neces-sary thereto.The boiler- and, steel-shop employees work chiefly onplate steel both in the shop and in the mines.They repair under-ground muckingmachines, manufacture and repair mine. cars andpockets, and ferrule and fabricate various steel equipment needed inthe miningoperations.They also perform practicallyall the weldingnecessaryin the Company'sBisbee operations.The tin workers ofthe machine shop are exclusivelyengaged insheet-metal work, chieflyin the construction of ventilation pipes, and are claimed by the Boiler-makers,pursuant to a reciprocal agreementwith thesheet-metalworkers union.4 Specifically, Zacarias Lu0ue, Sr, J R Sampson,J.A Lee, E J Bingham, and J LAtkinson463502-42-No1 41--10 146DECISIONS OF' NATIONAL LABOR RELATIONS BOARDThe Carpenters urges a unit composed of the carpenter-shop -em-ployees and four employees of the sawmillsThe employees of thecarpenters' shop are skilled carpenters engaged in the maintenance ofthe Company's buildings, the-erection of smaller buildings, and-thebuilding of gates and ladders for the mines and forms for concretework.Of the sawmill employees claimed by the carpenters, one oper-ates a wedge-baler machine which produces wooden wedges reinforcedwith iron strips ; two operate framing machines which cut notches intimber to be used in the underground operations; and the fourth cutssuch timber to the specified length.The unit requested by the I. B. E. W. is composed of the electric-shop employees all of whom appear to be skilled workers.Approxi-mately half, of the electricians work in the mines installing and main-taining certain motors, storage-battery locomotives, and trolley powerlines.Those working on the surface maintain lines, motors, andequipment in the shops and property of the Company.The I. A. M. contends that the machine-shop employees, with theexception of the tinners,6 truck laborers and drivers, -the janitor 7 andthe gardener 8 constitute an appropriate unit.The employees whomthe I. A. M. desires to represent appear to be skilled machinists en-gaged in the maintenance and repair of machinery and equipment.Most of their time is spent in the machine shop, although on occasionthey may be assigned to underground work..The Plumbers petitions for a unit of all employees of the pipe andrigger shop, with the exception of three employees claimed by theOperating Engineers.9The employees whom the Plumbers desires torepresent are engaged in the installation of heavy pipe on the surfaceand in the mines.They also perform all plumbing work required inthe Company's operations.The Teamsters asserts that all truck drivers, truck laborers, ware-housemen, and supply receiving clerks constitute an appropriate unit.The truck drivers and laborers transport machinery to and from themachine shop, haul supplies to the warehouse, and run errands.Thewarehousemen and supply receiving clerks receive merchandise as itarrives at the warehouse, check invoices, and fill requisitions forsupplies and tools._The Operating Engineers includes in its unit conveyor operators,,Junction power-plant employees, hoisting engineers and hoistingoilers, pumping-department employees, and the three employees inthe pipe and rigger shop previously mentioned.1°The conveyor5 Specifically, RM Leon, L. I3 Goefker, P J. Watley,and Billy Barnes.6 Seefootnote4,supraSpecifically,JFGarcias Specifically,RC.Martinez '-Specifically, RFSprague, J G A Junttola,and H W Nichols10Seefootnote9,supr a. PHELPS-DODGE CORPORATION147operators are in charge of the conveyor belt on which ore is dumpedas it is hoisted from the mines. Power-plant employees embraceengineers, mechanics, foremen, water tenders, and boiler washers, allof whom are engaged in the operation of that plant.The hoistingengineers and oilers operate the hoists at the various shafts, raisingand lowering men, supplies, timber, and equipment. Pumping=department employees work at several large pumping stations in themine.They operate, repair, and oil the pumps.Of the pipe- andrigger-shop employees, the Operating Engineers would representR. F. Sprague, who operates a mechanical shovel; J. G. A. Junttola,who repairs and maintains conveyors; and H. W. Nichols, whooperates the refrigeration plant.The Bisbee Miners desires to represent the remaining hourly paidemployees of the underground department, mechanical department,and surface department, not claimed by the other AFL Unions, in-cluding the salaried gardner of the hospital department, but exclud-ing deputized watchmen.All the AFL Unions would exclude fromtheir units supervisory employees with the authority to hire and, dis-charge and all clerical, office, and tecluiical employees.The Smelter Workers contends, in general, that all hourly paidproduction and maintenance employees, with the exception, of super-visory and clerical employees, diamond-drill employees, and watch-men, constitute an appropriate unit.From the foregoing it appears that the employees in the unitsproposed by the AFL Unions and the Smelter Workers might prop-erly constitute separate bargaining units or might be merged in asingle industrial unit.In this situation, we shall permit the scope ofthe bargaining unit or units to be, determined by the results, ofseparate elections.,'B. The voting unitsThere reiuains for consideration the specific composition of thevoting, units.The AFL Unions and the Smelter Workers are agreed that thefirst-aid instructor, salaried foremen wind bosses of the undergroundand mechanical departments, hotel employees, medical-departmentemployees, salaried engineering and technical employees, salariedaccounting-department employees, the diamond-drill foreman, anddeputized watchmen should be excluded from any unit.Since these"SeeMatter of TheGlobeMachineand Stam.ptng CoandMetal Polishers Union,Local No. 3;International Associationof Machinists, Distract No. 51,; Federal Labor Union18788,andUnited Automobile Workers of America,3 N. L. R. B 294;Matter-of-PhelpsDodge Corporation,Copper Queen Branch, Smelter DivisionandInternational Brother hoodof Electrical111oiker i. LocalNo B-rill, et al,'14N L R B 846; andMatter, of KennecottCopper Corporation. Nevada Consolidated Copper CorporationandBrotherhood' of Railroad7',ain,nen,etat40 N L R B 986 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalaried employees possess supervisory authority or perform func-tions substantially different from those of the hourly paid productionand maintenance workers, we shall exclude them from the votingunits.The AFL Unions would include in their emits, and the SmelterWorkers would exclude from its unit, all gang, shaft, shaft-repair,and jigger bosses,12 who are hourly paid employees.The pay rollsof the various shops comprising the mechanical department list- em-ployees under the classification, mechanic gang bosses. It appearsthat such employees are the most highly skilled and highly paidworkmen in those shops.They act as leaders and may recommenddischarge.The shaft boss and the shaft-repair boss in the under-ground department are working foremen performing manual work.They have authority to send men working under their direction "tothe top."However, such action does not necessarily mean that theemployees will be discharged; they may be shifted to another posi-tion.If they are discharged the, approval of the shift boss or ahigher supervisory offici•d is necessary.Jigger bosses are miners ortimbermen who are temporarily assigned to supervise certain worknot sufficiently important to require the attention of the shift fore-men.It appears that jigger bosses may recommend discharge. Inour opinion the supervisory duties of these employees is not of sucha nature as to warrant their exclusion from the voting units.Weshall accordingly include all mechanic gang bosses, the shaft boss,the shaft-repair boss, and jigger bosses in the voting units.-The Bisbee Miners desires to include in its unit the followingemployees; whom the Smelter Workers would exclude.(1)Theprecipitation plant jiggerboss assisted by oneattendantoperates the underground precipitation plant which reclaims. coppersulphate from the mine water.As they are clearly production em-ployees, we shall include the precipitation plant jigger boss and. the(2)Drilling instructorsandteach em-ployees to use pneumatic drills and to operate the finlay muckingmachine which is a power shovel. It appears that they may recom-mend discharge. Inasmuch as the essential nature of their workdiffers from that of the production and maintenance employees, weshall exclude all drilling instructors and finlay instructors fromthe Bisbee Miners' voting unit.(3)R. Q. Hewlettis listed on-tlie underground pay roll as a timber=man.The Smelter Workers urges his exclusion for the reason thatu Also referred to in the record as jigger bosses13SeeMatter of Phelps Dodge Corpoiattion, Copper Queen Branch, Smelter DivisionandInternational Brotherhood of ElectricalWorkers,LocalNoB-444, et al,34 N L R R846 PHELPS-DODGE, CORPORATION149a supply clerk is neither a production nor maintenance employee.He orders, receives, and distributes supplies in the mines. Inasmuchas the Smelter Workers did not exclude from its unit the supplymen furnishing supplies on requisition from the underground shaftbosses and did' specifically include warehouse supply receiving clerks,we shall include Hewlett in the Bisbee Miners' voting unit.(4) 'Thesample-millboss directs and supervises the work of buckers.The latter run samples from the mine through a drying process andthen pulverize the samples.The mill boss takes the pulverizedsamples to the assay office and checks them.We shall exclude thesample-mill boss from the Bisbee Miners' voting unit.(5) Thewatchmenare stationed at entrance gates to the Company'sproperty and keep out unauthorized visitors.Four mounted watch-men are armed and patrol the Company's property. It appears thatan undisclosed number of the watchmen are deputized.We shall ex-clude all watchmen from the Bisbee Miners' voting unit.14(6)Thegeneral office janitorcleans the Company's main offices.Since the Smelter Workers included in its unit other janitors andlocker-room attendants, we shall include the general office janitorin the Bisbee Miners' voting unit.(7) A. V. Zamorais employed as a gardener on the hospital groundsand is paid on a' salary basis. In view of the fact that hospitalemployees are excluded from the unit and also that the other garden-ers included in the unit are hourly paid, we shall exclude Zamorafrom the Bisbee Miners' voting unit.Upon the basis of the entire record, and in accordance with theforegoing findings of facts, we shall order elections among the em-ployees of the Company within the groups described below, includingtherein all gang and jigger bosses, the shaft boss, and the shaft-repairboss, but excluding therefrom the first-aid instructor, salaried fore-men and bosses of the underground and mechanical departments,hotel employees, medical-department employees, salaried engineeringand technical employees, salaried accounting-department employees,and the diamond-drill foreman :1.All employees of the blacksmith and steel-sharpening shops to'determine whether they desire to be represented by the Blacksmithsor by the Smelter Workers, for the purposes of collective bargaining,or by neither ;2.All employees of the boiler and welding shop and of the ropeshop and the tin workers of the machine shop to determine if they14 SeeMatter of Phelps Dodge Coipo>ateon,CopperQueenBranch, Smelter DivisionandInternational Brothe) hood of Rlectrical IVorhers, LocalNoB-434,et al,34 N. L. R. B .846. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesire to be represented by the Boilermakers or by the SmelterWorkers, for the purposes of collective bargaining, or by neither;3.The carpenter-shop employees, and the wedge baler and framing-machine operators of the sawmill," to determine whether they desireto be represented by the Carpenters or by the Smelter Workers, forthe purposes of collective bargaining, or by neither;4.All employees of the electric shop to determine whether theydesire to be represented by the I. B. E. W. or by the Smelter Workers,for the purposes of collective bargaining, or by neither ;5.All machine-shop employees with the exception of the machine-shop tinners, truck drivers and laborers, the janitor, and the gardener,to determine whether they desire to be represented by the I. A. M.or by the Smelter Workers, for the purposes of collective bargaining,or by neither;6.All employees of the pipe and rigger shop, with the exceptionof R. F. Sprague, J. G. A. Junttola, and H. W. Nichols, to determinewhether they desire to be represented by the Plumbers or by theSmelterWorkers, for the purposes of collective bargaining, or byneither ;7.All truck drivers, laborers, warehousemen, and supply-receivingclerks, to determine whether they desire to be represented by theTeamsters or by the Smelter Workers, for the purposes of collectivebargaining, or by neither;8.All conveyor operators, Junction power-plant employees, hoistingengineers and oilers, pumping-department employees, and R. F.Sprague, J. G. A. Junttola and H. W. Nichols, to determine whetherthey desire to be represented by the Operating Engineers or by theSmelterWorkers, for the purposes of collective bargaining, or byneither; and9.All the remaining employees of the underground department,mechanical shops and surface departments, including the precipitationplant jigger boss and attendant, R. Q. Hewlett, the general officejanitor, but excluding the sample-mill boss, drilling instructors, finlaymachine instructors, watchmen, and A. V. Zamora, to determinewhether they desire to be represented by the Bisbee Miners or by theSmelterWorkers, for the purposes of collective bargaining, or byneither.As stated above, there will be no final determination of the ap-propriate unit or units pending the results of the elections.Thosegroups choosing the AFL Unions as their bargaining representationwill constitute separate and distinct appropriate units.The groupsthat choose the Smelter Workers will, together, constitute a singleappropriate unit.15 See footnote5,supra. PHELPS-DODGE CORPORATION151V. THE DETERMINATION OF REPRESENTATIVESThe record does not clearly disclose the -status and duties ofdiamond drillers and diamond-drill helpers who are hired,discharged,and supervised by an independent contractor performing prospectingwork for the Company. These employees,however, appear on theCompany's pay roll for the allegedly sole purpose of making hos-pitalization and other employee-benefits available to them and arepaid by check by the Company.We are unable upon the presentrecord to determine whether or not they are employees of the Com-pany within the meaning of the Act.From statements of the SmelterWorkers and the Company filed with the Board after the hearing,it appears that they would exclude the diamond-drill employees fromthe unit; the Bisbee Miners clearly desires their inclusion in its unit.In view of these circumstances,we shall allow the diamond drillersand diamond-drill helpers to vote in the group of employees con-stituting the Bisbee Miners' voting unit, subject to challenge.For the purpose of determining eligibility to vote, the AFL Unionssuggest the use of any pay roll within a reasonable date before theelection,the Smelter Workers would prefer the pay roll immediatelypreceding the date of election, and the Company stated no preference.We shall direct in accordance with our usual practice that the em-ployees of the Company eligible to vote in the elections shall be thosewho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to such limita-tions and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Phelps Dodge Corporation,Bisbee, Arizona, elections by secretballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Twenty-second Region,acting in this matter as agent for the National Labor Relations Board,and subjectto ArticleIII, Section 9, of said Rules and Regulations,among all employees of the Company's Copper Queen Branch, MinesDivision,in each of the groups described below who were employedduring the pay-roll period immediately preceding the date of this 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection of Elections, including all gang and jigger bosses, theshaft boss, the shaft repair' boss, and employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid ' off, but excluding the first-aid, instructor, salariedforemen and bosses of the underground and mechanical departments,hotel employees, medical-department employees, salaried engineeringand technical employees, salaried accounting-department employees,the diamond drill foremen, and employees who have since quit or beendischarged for cause :(1)All employees of the blacksmith and steel-sharpening shops todetermine whether they desire to be represented by InternationalBrotherhood of Blacksmiths, Drop Forgers & Helpers #617, affili-ated with the American Federation of Labor, or by InternationalUnion of Mine, Mill & Smelter Workers, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,or by neither ;(2)All employees of the boiler and welding shop and of therope shop, and the tin workers of the machine shop to determineif they desire to be represented by International Brotherhood ofBoilerMakers, Iron Ship Builders & Helpers #639, affiliated withthe American Federation of Labor, or by International Union ofMine, Mill & Smelter Workers, affiliated with the Congress of Indus-trialOrganizations, for the purposes of collective bargaining, or byneither;(3)The carpenter-shop employees, and the wedge baler andf taming-machine operators of the sawmill to determine whether theydesire to be represented by United Brotherhood of Carpenters &Joiners of America, #2302, affiliated with the American Federationof Labor, or by International Union of Mine, Mill & Smelter Work-ers, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining, or by neither;(4)All employees of the electric shop to determine whether they,desire to be represented by the International Brotherhood of Elec-tricalWorkers, #B487, affiliated with the American Federation ofLabor, or by International Union of Mine, Mill & Smelter Workers, -affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining, or by neither;(5)All machine-shop employees, with the exception of the ma-chine-shop tinners, truck drivers and laborers, the janitor, and thegardener to determine whether they desire to be represented bythe International Association of Machinists, #1121, Lowell Lodge,affiliated with the American Federation of Labor, or by InternationalUnion of Mine, Mill & Smelter Workers, affiliated with the Congress PHELPS-DODGE CORPORATION153of Industrial Organizations, for the purposes of collective bargaining,or by neither;(6)All employees of the pipe and rigger shop, with the exceptionof R. F. Sprague, J. G. A. Junttola, and H. W. Nichols to determinewhether they desire to be represented by United Association ofJourneymen Plumbers & Steam Fitters of United States & Canada,#616, affiliated with the American Federation of Labor, or by theInternational Union of Mine, Mill & Smelter Workers, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining, or by neither;(7)All truck drivers, laborers, warehousemen, and supply-receivingclerks to determine whether they desire to be represented by Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, #310, affiliated with the American Federationof Labor, or by International Union of Mine, Mill & Smelter Work-ers, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining, or by neither;(8)All conveyor operators, Junction power-plant employees, hoist-ing engineers and oilers, pumping-department employees, and R. F.Sprague, J. G. A. Junttola, and H. W. Nichols to determine whetherthey desire to be represented by International Union of OperatingEngineers,#420, affiliated with the American Federation of Labor,or by International Union of Mine, Mill & Smelter Workers, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither; and(9)All the remaining employees of the -underground department,mechanical shops and surface departments, including the precipita-tion plant jigger boss and attendant, R. Q. Hewlett, the general officejanitor,, diamond drillers, and diamond-drill helpers, but excludingthe sample-mill boss, drilling instructors, finlay machine instructors,watchmen, and A. V. Zamora, to determine whether they desire tobe represented by the Bisbee Miners Union, #22792, affiliated withthe American Federation of Labor, or by International Union ofMine, Mill & Smelter Workers, affiliated with the Congress of In-dustrialOrganizations, for the purposes of collective bargaining,or by neither.